Citation Nr: 9926499	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
PTSD.

2.  Entitlement to an effective date prior to January 20, 
1999, for the grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from September 1944 to 
November 1946 and is in receipt of the Purple Heart Medal for 
wounds received during service in the Asiatic-Pacific 
Theater.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Boise, Idaho, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO, in a 
rating decision dated in September 1996, established service 
connection and assigned a 10 percent evaluation for PTSD, 
effective February 28, 1996.  During the pendency of this 
appeal, that evaluation has been amended; the veteran is 
currently in receipt of a 70 percent evaluation for that 
disability.  The Board further notes that the veteran has 
been awarded TDIU under 38 C.F.R. § 4.16 (1998), effective 
January 20, 1999.  However absent a formal withdrawal, the 
veteran's disagreement with the disability evaluation 
assigned under 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998), 
remains in appellate status if less than the maximum 
available benefits are awarded.  See AB v. Brown, 6 Vet. App. 
35 (1993).  In this case, VA's Schedule for Rating 
Disabilities (Schedule) provides a 100 percent rating for 
PTSD pursuant to Diagnostic Code 9411.  Thus, even though the 
veteran is now rated 100 percent disabled on account of 
individual unemployability, he may still be entitled to a 
schedular rating of 100 percent for the psychiatric disorder.  
While this case was on remand from the Board, the veteran 
also perfected an appeal with respect to the assignment of 
January 20, 1999, as the date TDIU became effective.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a rating decision dated in September 1996, the RO 
established service connection for PTSD and assigned a 10 
percent rating, effective February 28, 1996.  

3.  During the pendency of the appeal the schedular 
disability evaluation assigned to PTSD was increased to 30 
percent, and then to the current 70 percent, effective back 
to February 28, 1996.

4.  A formal claim for benefits based on unemployability was 
first received by the RO on January 20, 1999; the RO granted 
TDIU benefits, effective that date.

5.  The current record contains no correspondence received 
prior to January 20, 1999, from which to infer a claim for 
benefits based on unemployability.

6.  The competent and probative evidence of record does not 
show that the veteran is demonstrably unemployable or totally 
disabled from solely as a result of service-connected PTSD; 
nor does such show that he is unemployable by reason of PTSD 
and/or other service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular evaluation for 
PTSD under the regulations in effect prior or subsequent to 
November 7, 1996, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

2.  An effective date prior to January 20, 1999 for the grant 
of TDIU benefits is not warranted.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection for residuals of a tonsillectomy and a 
fracture of the right ankle has been in effect since November 
18, 1946.  

A review of the claims file reflects that the veteran 
suffered post-service, employment related back injuries in 
November 1958, as well as in May 1953, May 1954, September 
1954 and December 1954.  Medical records reveal diagnoses of 
lumbosacral disc herniation for which the veteran underwent 
surgery.

In March 1960, the veteran filed a claim for VA pension 
benefits,  claiming that he was totally disabled due to a 
work related back injury and that he had been unemployed 
since November 1958.  His claim was denied.  He again sought 
pension benefits in 1970, stating that he last worked in 
April 1969.  In May 1969 the veteran filed a claim for Social 
Security Administration (SSA) disability benefits, alleging 
an inability to work as of 1968 due to a back injury and a 
skin disorder.  The SSA denied his claim.  An August 1970 SSA 
decision indicates that the veteran's residual capacity along 
with his education, age, experience and the like permitted 
many types of employment and that he was not entitled to 
disability benefits.   

In March 1974, the veteran applied for VA pension benefits, 
indicating that he was disabled from working due to a skin 
disorder, right ankle disorder and/or residuals of a 
tonsillectomy.  A VA examination was conducted in June 1974 
to evaluate the veteran's back.  Evidence showed the veteran 
to be working, and the RO denied his pension claim.

In a decision dated in April 1990, the Board denied 
entitlement to service connection for a back and a fungal 
disorder.  Service connection is not in effect for such 
disabilities.

On February 28, 1996, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  In 
correspondence received in March 1996, his spouse reported 
that for many years the veteran had had difficulties 
sleeping, often talking in his sleep.  She reported that he 
would dream of "fighting the war all over again..."  She also 
reported that he occasionally had cold sweats and that he was 
jumpy and overreactive to loud noises.  She also stated that 
sometimes it seemed the veteran's mind was elsewhere.

In May 1996, the veteran reported for a VA psychiatric 
examination.  The examiner reviewed the claims file.  
Examination revealed the veteran's thought processes to be 
sequential and relevant, without evidence of delusional, 
obsessive or compulsive content, and without evidence of 
hallucinations.  The veteran was fully oriented and his 
memory was intact.  The examiner noted the veteran's service 
history, including combat in the South Pacific.  The veteran 
reported that he had dreams about the war all the time and 
stated that after the war he became extremely distrustful, 
pessimistic, and somewhat of a loner.  He reported that he 
would often wake from his wartime dreams in a cold sweat, 
with his heart pounding and panting for breath.  The veteran 
also complained of combat flashbacks and daily intrusive 
thoughts.  He reported avoiding all wartime shows and 
violence on television.  He also avoided news about war and 
talking about his war experiences.  He indicated that 
unexpected loud noises caused him to run for cover and to 
become sweaty, with tension, a pounding heart and shortness 
of breath.  He also reported that unexpected touching caused 
him to jerk away and become physically defensive.  The 
examiner diagnosed chronic PTSD and assigned a global 
assessment of functioning (GAF) score of 60.

In a rating decision dated in September 1996, the RO 
established service connection and assigned a 10 percent 
disability evaluation for PTSD, effective February 28, 1996.  
The veteran appealed.

The claims file contains a letter from a VA facility, dated 
in November 1996 and signed by a social worker who reported 
that the veteran had been a patient since May 1996 with a 
diagnosis of PTSD.  The veteran reported continued difficulty 
sleeping, persistent nightmares, flashbacks triggered by 
noise and odors, and pervasive anxiety and rumination about 
his experiences.  The social worker noted that the veteran 
avoided crowds, was uncomfortable around Asian people, and 
felt that the government had discriminated against him and 
that churches conspired with medical facilities and insurance 
companies to keep people sick.  The social worker noted that 
the veteran "almost has paranoid ideation in that people 
were out to keep him in his place."  Also, the veteran was 
noted to have had periods of traumatic amnesia about portions 
of his military experiences.  When discussing events, the 
veteran reportedly attempted to cope by being cognitive, but 
was not aware of changes in his voice, skin condition, 
breathing and general physical and psychological arousal.  
The social worker noted the veteran to be generally tense and 
the veteran reported that guilt and shame would be with him 
all his life.  The social worker summarized that the 
veteran's military experiences hurt every aspect of the 
veteran's life.  The prognosis was guarded, with a GAF in the 
low 40s assigned.  VA outpatient records associated with the 
above and dated from May to November 1996 are associated with 
the claims file.  

In a rating decision dated in February 1997, the RO amended 
the veteran's award to reflect assignment of a 30 percent 
evaluation for PTSD, effective back to February 28, 1996.  

VA outpatient records dated from November 1996 to October 
1997 reflect that in March 1997 the veteran was noted to have 
persistent depression, anxiety and irritability.  In October 
1997 his mood was noted to have been stable.  

In December 1998, the veteran presented for a VA psychiatric 
examination.  At that time his memory appeared intact.  He 
denied hallucinations and any ritualistic compulsions or 
obsessions.  He reported that his memories of wartime 
experiences were just "as alive today as when they first 
occurred," indicating that he had a movie running inside his 
head that would start on its own, triggered by sights and 
smells.  He avoided television and war memories, and 
complained of daily flashbacks, accompanied by anxiety 
symptoms of shortness of breath, sweating and palpitations.  
He reported nightmares four to five times per week and 
sleeping only three to four hours per night.  Reportedly, he 
avoided crowds and intimate relationships except for his wife 
and children.  He indicated that he was basically a loner, 
attending a combat group but not socializing outside of the 
group setting.  The examiner noted a positive startle 
response and irritability.  The veteran denied having any 
hobbies and the examiner noted that he was anhedonic for any 
pleasurable activity.  The veteran's mood was dysthymic.  His 
affect was constricted until he recounted war experiences, at 
which time he began to weep.  There was evidence of chronic, 
passive suicidal ideation.  The examiner also noted survivor 
guilt, irritability, hypervigilance, social isolation.  The 
examiner summarized that the veteran had chronic and severe 
PTSD secondary to combat experiences.  The assigned GAF was 
35, stated to be evidenced by major impairment in social 
functioning and serious, severe, unremitting symptoms of 
PTSD.  The examiner concluded "I consider him completely 
disabled by virtue of his PTSD."

In a rating decision dated in February 1997, the RO amended 
the veteran's award to reflect assignment of a 70 percent 
evaluation for PTSD, effective back to February 28, 1996.  
The veteran is also currently in receipt of a 10 percent 
disability evaluation for a chip fracture of the right 
medical malleolus, effective back to February 28, 1996, and a 
zero percent evaluation for residuals of a tonsillectomy, 
effective back to November 18, 1946.

On January 20, 1999, the RO received VA Form 21-8940, an 
application for TDIU benefits.  The veteran indicated that he 
had last worked full time in July 1990, as a custodian for a 
school district.  He reported that he had held that job from 
1974 to 1990, missing only several days or half days per year 
due to illness.  He provided a history of obtaining the 
equivalent of a high school degree plus two years of junior 
college.  He stated that due to the severity of his PTSD he 
was unable to cope mentally and physically with changing job 
requirements, supervisors and co-workers.  He also complained 
of severe skeletal pain, spasm and discomfit, and a fungus of 
the hands, feet and crotch.  He reported that he had not 
tried to obtain employment since he became too disabled to 
work. 

In a rating decision dated in February 1999, the RO granted 
TDIU benefits, effective January 20, 1999.  

Pertinent Criteria: Increased Evaluations

Effective November 7, 1996, during the pendency of this 
appeal, the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4, was amended with regard to rating mental 
disabilities.  61 Fed. Reg. 52695 (1996) (codified at 
38 C.F.R. §§ 4.125-4.130).  Because the veteran's claim was 
filed before the regulatory change occurred, he is entitled 
to application of the version most favorable to him.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the RO considered the revised regulations and provided the 
veteran with notice of such; he was also provided the 
opportunity to present evidence and argument in response.  
Thus, the Board finds that it may proceed with a decision on 
the merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384 (1993).

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.  The pre-November 7, 
1996, schedular criteria for psychiatric disabilities provide 
for a 70 percent where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; where there are 
totally incapacitating psychoneurotic symptoms bordering on 
the gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or where the veteran is demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132.

Under the new regulation, the evaluation criteria have 
substantially changed, focusing on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.  
Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
70 percent evaluation where there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to such symptoms 
as: Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.30.

Analysis:  Schedular Rating for PTSD

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule, 38 C.F.R. Part 4 (1998).  The percentage 
ratings contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2 (1998), which require the 
evaluation of the complete medical history of the veteran's 
condition.

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1998).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson v. West at 
137.

First, the Board notes that the veteran has been in receipt 
of a total evaluation under 38 C.F.R. § 4.16, effective 
January 20, 1999.  However, as discussed in the introduction 
to this decision, the Board will address the matter of 
whether a schedular 100 percent evaluation is warranted for 
PTSD.

The Court, in Johnson v. Brown, 7 Vet. App. 95, 97 (1994) 
held that the 100 percent criteria under the old Schedule 
were "each independent bases for granting a 100 percent 
rating."  The Board notes that the December 16, 1998, 
examination report includes a comment that the veteran was 
"completely disabled" from PTSD.   However, the 
December 1998 examiner otherwise noted findings and 
conclusions consistent with no more than the 70 percent 
criteria under the Schedule and in fact characterized the 
veteran's PTSD as "severe."  The examiner did not discuss 
the veteran's employment history or the impact of his PTSD 
symptoms on his ability to work.  Nor did she state that the 
veteran was unemployable.  

The record reflects that the veteran was born in July 1923 
and is now 76 years old; thus he is above the average age of 
employability.  He has reported having worked for about 16 
years for the same employer, until 1990 when he reportedly 
left work due to disability.  Over the years, dating back to 
about 1960, he has filed various claims based on inability to 
work due to his back and skin problems.  In his recent claim 
for VA unemployability benefits, he referred not only to PTSD 
but also to severe skeletal pain, spasms and discomfort, and 
a severely handicapping skin condition as factors that led to 
his retirement.  There is no independent evidence from his 
former employer that he was no longer able to function in the 
work place due to his psychiatric disability alone.  The 
Board further notes that in his application for TDIU 
benefits, the veteran indicated that he had not tried to 
obtain employment since he became disabled.  

Prior to December 16, 1998, no competent medical professional 
opined that the veteran was unemployable, or even commented 
on the impact of the veteran's PTSD on his employability.  
Nor does the competent medical evidence of record, to include 
the December 1998 VA examination report, show that virtual 
isolation in the community, symptoms such as the gross 
repudiation of reality or a profound retreat from mature 
behavior, any gross impairment in thought processes or 
communication, persistent delusions or hallucinations, a 
persistent danger of hurting self or others, or memory loss 
for names of close relatives, own occupation or own name due 
to his PTSD.  In fact, the competent evidence shows that the 
veteran maintains relationships with his spouse and his 
children, that he attends a group PTSD workshop, that he does 
not experience delusions or hallucinations, that any 
manifested suicidal ideation is passive without evidence of 
an intent to act on such, and that the veteran's memory, both 
short- and long-term, is intact.  The mere choice of the 
words "completely disabled" by the December 1998 examiner, 
absent supporting information relevant to demonstrated 
symptomatology or a demonstrated inability to obtain or 
retain employment due to PTSD, is not sufficient to warrant 
assignment of a 100 percent schedular rating under the old 
Schedule.  In short, the competent and probative medical 
evidence of record does not demonstrate that the veteran 
experiences symptomatology contemplated as being 100 percent 
disabling under the old or new Schedule.  While showing that 
the veteran has not worked since 1990, the evidence does not 
show that he has been demonstrably unable to obtain or retain 
employment.  

As the competent medical evidence prior to December 16, 1998, 
is consistently absent notation of any of the specified 
criteria under the "old" or revised Diagnostic Code 9411, 
an increased, 100 percent evaluation is not warranted on such 
basis.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) prior to December 16, 1998 is in 
order.  The evidence in this case fails to show that the 
veteran's PTSD caused marked interference with his 
employment, or that such ever required frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.

Although the decision herein includes consideration of and 
application of the Court's decision in Fenderson, the veteran 
has not been prejudiced by such.  Case law provides that when 
the Board addresses in its decision a question that had not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  In this case, the veteran has been advised 
of the laws and regulations pertinent to disability 
evaluations relevant to PTSD.  He has also been afforded an 
examination, and further afforded opportunity to present 
argument and evidence in support of his claim.  The Board has 
also discussed whether extraschedular consideration is 
warranted in this case.  In doing so, the Board has 
considered all the evidence, to include the service medical 
records and the records of post-service medical treatment to 
date.

Pertinent Criteria: Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1998).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (1998).

Under applicable criteria, the effective date of an award of 
an evaluation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Applicable laws and regulations further set out that the 
effective date of an award of increased compensation may be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2); see also Servello v. Derwinski, 3 
Vet. App 196, 198 (1992).  Harper v. Brown, 10 Vet. App. 125 
(1997).

Analysis:  Earlier Effective Date

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1998).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (1998).  In evaluating whether the veteran's 
service-connected disability precludes substantially gainful 
employment, the Board notes that the VA Adjudication Manual, 
M21-1, Paragraph 50.55(8) defines substantially gainful 
employment as that which is ordinarily followed by the 
nondisabled to earn a livelihood, with earnings common to the 
particular occupation in the community where the veteran 
resides.  This suggests a living wage.  Ferraro v. Derwinski, 
1 Vet. App. 326, 332.  The ability to work sporadically or 
obtain marginal employment is not substantially gainful 
employment, Moore v. Derwinski, 1 Vet. App. 356. 358 (1991).  
The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

First, the Board notes that a review of the record fails to 
show receipt of a formal claim for TDIU benefits prior to 
January 20, 1999, the current date assigned to the grant of 
TDIU benefits.  Nor is there evidence of any informal or 
inferred claim for such benefit.  The Board acknowledges that 
many years ago the veteran filed for pension based on 
complaints of unemployability.  That claim centered around 
orthopedic problems including a nonservice-connected back 
disorder, and a nonservice-connected skin disorder.  The 
record further reflects that the veteran's claims for SSA 
benefits were denied as he was determined employable in spite 
of back problems.  The record does not reflect that prior to 
January 20, 1999, the veteran claimed that his service-
connected PTSD rendered him unemployable.  

The veteran and his representative have argued that the claim 
for TDIU benefits was merely part of his disagreement with 
the less than 100 percent evaluation assigned to his service-
connected PTSD.  The Board does not dispute that the 
veteran's notice of disagreement to the percentage evaluation 
assigned to PTSD encompassed a request for a 100 percent 
schedular rating.  However, his statements of record, prior 
to his January 1999 application for TDIU benefits, to include 
his notice of disagreement and substantive appeal with 
respect to the evaluation assigned to PTSD, do not reflect 
any argument as to unemployability.  The veteran did not, 
prior to January 1999, argue that his PTSD, alone or in 
combination with other service-connected disabilities, 
rendered him unemployable to constitute any claim for TDIU 
benefits.  

Regulations clearly set out that the effective date in 
original claims is the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  In this case, the veteran 
first met the percentage criteria under 38 C.F.R. § 4.16 as 
of February 28, 1996.  However, as discussed herein above, 
the competent and probative medical evidence of record does 
not clearly support a conclusion that the veteran was 
unemployable due to his PTSD at that point, or at any point 
in the record.  The Board also notes that as the veteran is 
compensably service-connected for disabilities other than 
PTSD, 38 C.F.R. § 4.16(b), as applicable prior to November 7, 
1996, does not operate as a basis upon which to infer a claim 
for TDIU benefits as of February 28, 1996.  The RO appears to 
have granted TDIU benefits based on the VA examination report 
dated December 16, 1998 wherein the VA examiner stated that 
the veteran was "completely disabled" from PTSD.  As noted 
above, that examiner did not in fact find the veteran 
unemployable by reason of his PTSD.  Prior to that 
examination, the veteran's PTSD was characterized by 
competent physicians as impacting all aspects of his life and 
being severe in nature, but not totally disabling.  Even the 
December 1998 examiner characterized the veteran's PTSD as 
severe, causing only major impairment in social functioning 
and did not comment as to impact on employability or note any 
occupational impairment.  The examiner added the comment as 
to the veteran being completely disabled at the end of the 
examination report.  The medical reports prior to December 
16, 1998, are absent any discussion of the veteran's ability 
to work, or of the potential impact of his PTSD on his 
occupational skills and interaction.  The medical and other 
evidence received during the pendency of the veteran's PTSD 
rating claim is mainly in regard to his psychiatric status 
and has little if anything to do with his other service-
connected disabilities; as such of those disabilities are not 
shown to be of a severity as to preclude employment.  Based 
on such, the later date of receipt of claim would be the 
effective date of the RO's grant of TDIU benefits.  There is 
no competent, probative evidence of record showing that the 
veteran's entitlement to TDIU benefits arose prior to January 
20, 1999.

The Board continues to note that even were the Board to 
accept the veteran's argument that the claim for TDIU 
benefits was part of his claim for a higher schedular rating 
for PTSD thereby warranting application of 
38 C.F.R. § 3.400(o)(2), such would not provide for an 
earlier effective date.  According to this regulation, the 
effective date of a claim for entitlement to an increase in 
disability compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date, otherwise, the effective date will be the date the 
claim was received.  38 C.F.R. § 3.400(o)(2).  Based on the 
Board's review of the competent evidence in this case, there 
remains only the veteran's own, recent statements relevant to 
his unemployability due to PTSD, and no competent medical 
evidence showing that he is, in fact, unemployable due to 
PTSD and/or his other service-connected disabilities.  As 
none of the competent and probative medical evidence of 
record relates to the veteran's employability in respect to 
his PTSD (and/or other service-connected disabilities), there 
is no basis for an effective date earlier than January 20, 
1999 for TDIU.   


ORDER

A 100 percent schedular evaluation for PTSD is denied.

An effective date earlier than January 20, 1999, for the 
grant of TDIU benefits, is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

